
	
		III
		110th CONGRESS
		1st Session
		S. RES. 259
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2007
			Mr. Wyden (for himself
			 and Mr. Smith) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the Oregon State University
		  baseball team for winning the 2007 College World Series.
	
	
		Whereas on June 24, 2007, the Oregon State University
			 baseball team won the 2007 College World Series in Omaha, Nebraska after
			 defeating California State University, Fullerton by a score of 3 to 2; Arizona
			 State University by a score of 12 to 6; University of California, Irvine by a
			 score of 7 to 1; and the University of North Carolina at Chapel Hill in the
			 championship by scores of 11 to 4 and 9 to 3;
		Whereas this is the second consecutive College World
			 Series championship Oregon State University has won, making the University the
			 first repeat College World Series champion in a decade;
		Whereas the success of the team was a direct result of the
			 skill, intensity, and resolve of every player on the Oregon State University
			 baseball team, including Erik Ammon, Darwin Barney, Hunter Beaty, Scotty Berke,
			 Reed Brown, Brian Budrow, Mitch Canham, Bryn Card, Brett Casey, Jackson Evans,
			 Kyle Foster, Drew George, Mark Grbavac, Chad Hegdahl, Chris Hopkins, Koa
			 Kahalehoe, Greg Keim, Blake Keitzman, Josh Keller, Eddie Kunz, Joey Lakowske,
			 Lonnie Lechelt, Jordan Lennerton, Mike Lissman, Anton Maxwell, Jake McCormick,
			 Chad Nading, Jason Ogata, Ryan Ortiz, Joe Paterson, Tyrell Poggemeyer, Joe
			 Pratt, Jorge Reyes, Scott Santschi, Kraig Sitton, Alex Sogard, Dale Solomon,
			 Michael Stutes, Daniel Turpen, John Wallace, Braden Wells, and Joey
			 Wong;
		Whereas freshman pitcher Jorge Reyes was recognized as the
			 Most Outstanding Player of the 2007 College World Series tournament;
		Whereas Darwin Barney, Mitch Canham, Mike Lissman, Jorge
			 Reyes, Scott Santschi, and Joey Wong were named to the 2007 All-College World
			 Series tournament team; and
		Whereas the 2007 College World Series victory of the
			 Oregon State University baseball team ended a terrific season in which the team
			 compiled a record of 49 wins to 18 losses: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the
			 Oregon State University baseball team, Head Coach Pat Casey and his coaching
			 staff, Athletic Director Bob DeCarolis, and Oregon State University President
			 Edward John Ray on their tremendous accomplishment in defending their 2007
			 College World Series championship title; and
			(2)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to the President of Oregon State University.
			
